DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended independent claim 1 to recite a soil sample ranging between from 250 mg to 750 mg soil, and argues that the combination of references applied in the previous Office Action do not meet the claim limitations.  As detailed below, the Examiner now cites reference to Martin-Laurent et al., who teach DNA extraction from soil samples at 250 mg.  The Examiner contends that the previously cited prior art, in combination with the teachings of Martin-Laurent et al., meets all the limitations of independent claim 1.  Because reference to Martin-Laurent et al., is newly cited, the Examiner will not argue the merits of its teachings here, but will instead rely on the rejection detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerley et al., (US 2013/0260436) in view of Martin-Laurent et al., (Appl. Environ. Microbiol. May, 2001, 2354-2359) in view of Anderson (vTI Agriculture and Forestry Research ½, 2008, 58, 19-28), and further in view of Kleinfeld et al., (US 2010/0298162).
Regarding claims 1-3, 15, and 16, Ackerley et al., teach a method of extraction DNA from a soil sample (paragraph 0535) comprising, lysing microbial cells in the sample (paragraph 0535), precipitating DNA to form a pellet (paragraph 0535), washing the precipitated DNA (paragraph 0535), and re-suspending the isolated in a resuspension buffer (paragraph 0535).  Ackerley et al., do not teach the soil sample ranging from 250 to 750 mg soil.
Martin-Laurent et al., teach DNA extraction from soils (Abstract) wherein 250 mg aliquots of soil in a 2 mL mixture are utilized for nucleic acid extraction (DNA extraction from soils, page 2354).  The Examiner is reading this combination as combining prior art elements according to known methods to yield predictable results which would have been obvious to one of ordinary skill in the art (MPEP 2141 III A).  Reference to Martin-Laurent et al., clearly teach that 250 mg samples can be utilized to extract nucleic acids from soil samples, thus one of ordinary skill in the art would have found it obvious to utilize the sample weight taught by Martin-Laurent et al., with the extraction process of Ackerley et al.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ackerley et al., with the sample of Martin-Laurent et al., as combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.  Ackerley et al., in view of Martin-Laurent et al., do not teach adding cellulase and/or chitinase to the soil sample.
Anderson teaches assessment of DNA of soil fungi wherein cellulase and chitinase (Glucanex) are mixed with the soil sample to lyse microbial cells (Lysis protocol II, page 22). Anderson teaches that for soil samples, lytic enzymes should include chitinolytic and cellulolytic properties which contribute to larger yields of DNA (DNA yields with lysis protocol II, page 25).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ackerley et al., in view of Martin-Laurent et al., to lyse soil samples with cellulase and chitinase to increase the yield of DNA from the extraction as taught by Anderson. Ackerley et al., in view Martin-Laurent et al., in view of Anderson do not teach cell lysis in a multiwell plate having a capacity of up to 10 mL.
Kleinfeld et al., teach a high throughput method for generating and screening probes wherein multiwell plates having a volume ranging from 0.002 ml to 10 ml are utilized for cell lysis (paragraph 0080). The Examiner is reading the combination as combining prior art elements according to known methods to yield predictable results which would have been obvious to one of ordinary skill in the art. Based on the teachings of Kleinfeld et al., one of ordinary skill would have recognized that cell lysis can be performed in multiwell plates having a wide range of volumes, including a capacity of up to 10 mL. As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ackerley et al., in view of Martin-Laurent et al., in view of Anderson to utilize multiwell plates having a capacity of up to 10 mL for cell lysis taught by Kleinfeld et al., as combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.
Regarding claim 17, Ackerley et al. teach precipitating with isopropanol (paragraph 0535).
Claim(s) 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerley et al., (US 2013/0260436) in view of Martin-Laurent et al., (Appl. Environ. Microbiol. May, 2001, 2354-2359) in view of Anderson (vTI Agriculture and Forestry Research ½, 2008, 58, 19-28), in view of Kleinfeld et al., (US 2010/0298162) as applied to claim 1 above, and further in view of Yeates et al., (Biological Procedures online Vol. 1, May 14, 1998).
Regarding claims 2, 4, and 5, Ackerley et al., in view of Martin-Laurent et al., in view of Anderson in view of Kleinfeld et al., do not teach sonicating soil samples in an ice bath.
Yeates et al., teach a DNA extraction method wherein soil is mixed with an extraction buffer (sonication buffer, DNA extraction using sonication, page 41) and sonicated on ice with a 13mm probe (DNA extraction using sonication, page 41). The Examiner is reading this combination as combining prior art elements according to known methods to yield predictable results which would have been obvious to one of ordinary skill in the art. Reference to Yeates et al, clearly teaches lysing cells in a soil sample by ultrasonication, thus one of ordinary skill in the art would have found it obvious to utilize ultrasonication as a suitable technique for cell lysis.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ackerley et al, in view of Martin-Laurent et al., in view of Anderson in view of Kleinfeld et al., wherein ultrasonication is utilized for cell lysis as combining prior art elements according to known methods requires only routine skill in the art.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerley et al., (US 2013/0260436) in view of Martin-Laurent et al., (Appl. Environ. Microbiol. May, 2001, 2354-2359) in view of Anderson (vTI Agriculture and Forestry Research ½, 2008, 58, 19-28), in view of Kleinfeld et al., (US 2010/0298162) in view of Yeates et al., (Biological Procedures online Vol. 1, May 14, 1998) as applied to claim 4 above, and further in view of Connolly et al., (US 2014/0099646).
Regarding claims 6 and 7, Ackerley et al., in view of Martin-Laurent et al., in view of Anderson in view of Kleinfeld et al., in view of Yeates et al., do not teach a sonicating program comprising pulses and rest at an amplitude ranging from 50 to 75%.
Connolly et al, teach a method for sample preparation wherein soil samples are sonicated using a pulsing program at an amplitude of 50% (paragraph 0220). The Examiner is reading this combination as combining prior art elements according to known methods to yield predictable results which would have been obvious to one of ordinary skill in the art. Reference to Connolly et al., clearly teach lysing cells in a soil sample with a sonication program at an amplitude of 50%, thus one of ordinary skill in the art would have found it obvious to utilize ultrasonication program of Connolly et al as a suitable technique for cell lysis. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ackerkey et al., in view of Martin-Laurent et al., in view of Anderson, in view of Kleinfeld et al., in view of Yeates et al., in further view of Connolly et al, wherein an ultrasonication program is utilized at an amplitude of 50% as combining known methods to yield predictable results requires only routine skill in the art.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerley et al., (US 2013/0260436) in view of Martin-Laurent et al., (Appl. Environ. Microbiol. May, 2001, 2354-2359) in view of Anderson (vTI Agriculture and Forestry Research ½, 2008, 58, 19-28), in view of Kleinfeld et al., (US 2010/0298162) in view of Yeates et al., (Biological Procedures online Vol. 1, May 14, 1998) as applied to claim 4 above, and further in view of Lade et al., (Springerplus 2014, 3:457).
Regarding claims 8-10, Ackerley et al., in view of Martin-Laurent et al., in view of Anderson in view of Kleinfeld et al., in view of Yeates et al., do not teach adding CTAB pre-warmed to a temperature ranging from 50 to 65°C.
Lade et al., teach a method of DNA extraction wherein the extraction buffer comprises CTAB warmed to a temperature ranging from 55 to 70°C (Abstract, Results and Discussion page 4, Table 2). The Examiner is reading this combination as optimization which would have been obvious to one of ordinary skill in the art (MPEP 2144.05 II A). The MPEP states that differences in temperature will not support patentability of subject matter encompassed by the prior art absent evidence showing the temperature to be critical (MPEP 2144.05 II A). Reference to Lade et al, teach that it is advantageous to optimize parameters of the lysis buffer including temperature of the lysis buffer (Results and Discussion page 4, Table 2). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ackerley et al., in view of Martin-Laurent et al., in view of Anderson in view of Kleinfeld et al., in view of Yeates et al., further in view of Lade et al., wherein CTAB is pre-warmed at a temperature ranging from 50 to 65°C as optimization requires only routine skill in the art.
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerley et al., (US 2013/0260436) in view of Martin-Laurent et al., (Appl. Environ. Microbiol. May, 2001, 2354-2359) in view of Anderson (vTI Agriculture and Forestry Research ½, 2008, 58, 19-28) in view of Kleinfeld et al., (US 2010/0298162) as applied to claim 1 above, and further in view of Hua (US 6,576,457).
Regarding claims 11-13, Ackerley et al., in view of Martin-Laurent et al., in view of Anderson in view of Kleinfeld et al., do not teach wet-sieving a soil prior to cell lysis.
Hua teaches a method of collecting spores from soil samples wherein the soil is wet sieved prior to collection of the spores (column 6 lines 11-14, column 7 lines 63-65). Hua also teaches mixing the soil with water to forma slurry (column 7 line 65 — column 7 line 10), and passing the slurry through sieves having different pore sizes (column 6 lines 11-14). Hua teaches that it is advantageous to wet-sieve soil samples as a means of collecting spores completely free from microbial contamination (column 7 lines 59-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ackerley et al., in view of Martin-Laurent et al., in view of Anderson in view of Kleinfeld et al., to wet-sieve the soil samples in order to remove microbial contamination as taught by Hua.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerley et al., (US 2013/0260436) in view of Martin-Laurent et al., (Appl. Environ. Microbiol. May, 2001, 2354-2359) in view of Anderson (vTI Agriculture and Forestry Research ½, 2008, 58, 19-28) in view of Kleinfeld et al., (US 2010/0298162) as applied to claim 17 above, and further in view of Lade et al., (Springerplus 2014, 3:457).
Regarding claims 18-20, Ackerley et al., in view of Martin-Laurent et al., in view of Anderson in view of Kleinfeld et al., do not teach isopropanol at a temperature of -20°C, incubation in isopropanol at least 2 hours, and centrifuging at 2500 x g for 7 to 10 minutes.
Lade et al., teach a method of DNA extraction wherein DNA is precipitated with ice cold isopropanol and centrifuged at 12,000 g (DNA extraction protocol, pages 2-3). The Examiner is reading the claim limitations as optimization which would have been obvious to one of ordinary skill in the art (MPEP 2144.05 II A). The MPEP states that where the general conditions of a claim are taught by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II A). The Examiner contends that one of ordinary skill in the art would have been motivated to discover the optimum ranges of temperature of isopropanol, and the force and time of centrifugation based on the nature of the sample, and the yield of DNA expected from the sample. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ackerley et al., in view of Anderson in view of Kleinfeld et al., in further view of Lade et al., wherein isopropanol is at -20ºC and centrifugation is at 2500g for 7 to 10 minutes as optimization requires only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798